Citation Nr: 0604900	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome with osteoarthritic changes of 
the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative chondroplasty with osteoarthritic changes of 
the left knee.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1979 and from January 1981 to June 1993.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2001, the Board remanded this case for additional 
development of the evidence and compliance with notification 
of The Veterans Claims Assistance Act of 2000 (VCAA).  

In August 2004 the Board denied service connection for 
tension headaches, exertional dyspnea manifested by shortness 
of breath, a thyroid condition, and chronic fatigue syndrome 
(CFS), to include being claimed as secondary to an 
undiagnosed illness.  The claims for increased ratings for 
service-connected disabilities of the knees were remanded for 
further development.  The case has now been returned for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran has arthritis of the right knee with painful 
but a noncompensable degree of limitation of flexion and 
extension, and no ankylosis, subluxation or instability of 
the right knee.  

2.  The veteran has arthritis of the left knee with residuals 
of resection of pathological plica and chondroplasty with 
painful but a noncompensable degree of limitation of flexion 
and extension, and while he has no ankylosis, subluxation or 
instability of the left knee, he has symptoms analogous to 
symptomatic removal of semilunar cartilage.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for retropatellar 
pain syndrome with osteoarthritic changes of the right knee 
is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5257 (2005).  

2.  An evaluation of no more than 20 percent for 
postoperative chondroplasty with osteoarthritic changes of 
the left knee is warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.40, 4.41, 4.45, 4.59, Diagnostic Code 5258 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in May 1998 
prior to the November 2000 enactment of the VCAA and, thus, 
it was impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The appellant was notified of the VCAA in a September 2004 
letter by the VA Appeals Management Center (AMC).  Prior to 
that the veteran's service medical records (SMRs) were 
received.  His private clinical records, including the 
records of his postservice left knee surgery have been 
obtained.  Also, his VA outpatient treatment (VAOPT) records 
are on file and he has been afforded repeated VA rating 
examinations of his knees.  See 38 U.S.C.A. § 5103A(d).  

Also, the veteran testified in support of his claims at an RO 
hearing in October 1999.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The record reflects that the veteran is service-connected for 
disabilities of the knees that have been evaluated under the 
criteria of 38 C.F.R. § 4.71a, DC 5257.  The Board will 
consider all possibly applicable DCs in attempting to arrive 
at the proper evaluation for the veteran's service-connected 
knee disabilities, including the diagnostic criteria of 
38 C.F.R. § 4.71a, DCs 5256, 5258, 5260, 5261, 5262, and 
5263.  

Traumatic arthritis is rated as degenerative arthritis, 38 
C.F.R. § 4.71a, DC 5010, which under 38 C.F.R. § 4.71a, DC 
5003, requires consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Also, functional loss and the impact of pain must be 
considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, i.e., 0 
percent rating is warranted if flexion is limited to no more 
than 60 degrees, a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees, a 10 percent rating 
requires extension limited to no more than 10 degrees, a 20 
percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to 
no more than 30 degrees, and a 50 percent rating to no more 
than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Analysis

Retropatellar Pain Syndrome with Osteoarthritic Changes of 
the Right Knee

Repeated X-rays have revealed the presence of arthritis in 
the right knee, described as of a moderate degree on VA 
examination in May 1996 and minimal in X-rays on VA 
examination in February 1998, although X-rays in August 1998 
revealed no progression.  The changes were described as mild, 
in all joint compartments, on VA X-rays in March 2003.  

In this regard, repeated VA rating examinations in December 
1993, May 1996, February 1998, November 1999, February 2003, 
and March 2005 have never revealed any limitation of flexion 
of the veteran's right knee to less than 110 degrees, which 
is a noncompensable degree of limitation of motion of motion.  
Those same examinations revealed full extension of the right 
knee, except for the February 1998 examination which found +5 
degrees of extension.  Under DC 5261, this does not warrant a 
compensable disability rating.  Rather, the presence of 
arthritis, together with evidence of some functional 
impairment, even without a compensable degree of limitation 
of motion, warrants a 10 percent rating.  

The repeated examinations have never revealed any ankylosis 
or instability of the right knee.  Also, there is no 
cartilage pathology warranting evaluation under DCs 5258 and 
5259.  Likewise, there is no impairment of the tibia or 
fibula warranting a rating under DC 5262 nor is there any 
genu recurvatum which would warrant a rating under DC 5263.  

The veteran's primary complaints are of difficulty squatting 
and transversing stairs.  He takes medication for pain but 
has never used a brace or had any specific treatment of the 
right knee, to include never having had surgery on the right 
knee.  This must be weighed against the opinions of the VA 
examiners in November 1999 and February 2003 that the right 
knee disability had deteriorated.  With this in mind, the 
Board notes that the most recent VA examiner in March 2005 
opined that the progression of the right knee disability was, 
in essence, consistent with the ageing process, which under 
38 C.F.R. § 4.19, may not be considered for rating purposes.  
Moreover, that examiner felt that the veteran's great weight 
(over 300 lbs.) was the factor that had the greatest impact 
on the service-connected right knee disability.  

From this, the Board concludes that an evaluation in excess 
of the current 10 percent disability rating is not warranted.  



Postoperative Chondroplasty with Osteoarthritic Changes of 
the Left Knee

Repeated X-rays have revealed the presence of arthritis in 
the left knee, described as of a moderate degree on VA 
examination in May 1996 and minimal in X-rays on VA 
examination in February 1998, although X-rays in August 1998 
revealed no progression.  However, the changes were described 
as mild on VA X-rays in February 2003, and unchanged since VA 
X-rays in June 2001.  

In any event, repeated VA rating examinations in December 
1993, May 1996, February 1998, November 1999, February 2003, 
and March 2005 have never revealed any limitation of flexion 
of the veteran's left knee to less than 115 degrees, which is 
a noncompensable degree of limitation of motion.  Those same 
examinations revealed full extension of the left knee, except 
for the February 1998 examination which found +5 degrees of 
extension.  Under DC 5261, this does not warrant a 
compensable disability rating.  Rather, the presence of 
arthritis, together with evidence of some functional 
impairment, even without a compensable degree of limitation 
of motion, warrants a 10 percent rating.  

The repeated examinations have never revealed any ankylosis 
or instability of the left knee.  Likewise, there is no 
impairment of the tibia or fibula warranting a rating under 
DC 5262 nor is there any genu recurvatum which would warrant 
a rating under DC 5263.  

The veteran's primary complaints are of difficulty squatting 
and transversing stairs.  However, unlike the right knee, he 
had surgery on the left knee in August 1999 consisting of 
arthroscopic evaluation of the left knee with resection of 
pathologic plica and chondroplasty of the patellofemoral 
joint.  The postoperative diagnosis was pathologic plica of 
the medial joint space with Grade III - IV chondromalacia of 
the patellofemoral joint.  

The evidence since then indicates that there was some, albeit 
apparently minor, improvement in the severity of the left 
knee disability following the surgery.  In this regard, 
clinical records of a private March 2000 lumbar MRI, records 
of the Kansas City Neurosurgery Group, and the Harding 
Chiropractic Center disclose that the veteran had a 
lumbosacral disc herniation which produced left-sided 
radicular symptoms but that after treatment the numbness in 
his left leg resolved.  This radicular symptom is unrelated 
to the service-connected left knee disability and may not be 
considered for rating purposes.  

The opinions of the VA examiners in November 1999 and 
February 2003 were that the left knee disability had 
deteriorated.  As to this, the veteran testified in October 
1999 that following the August 1999 left knee surgery he had 
been on limited duty from his normal employment as a letter 
carrier with the Post Office and now used an elastic pull-
over brace.  However, at the most recent VA examination in 
March 2005 he was no longer using an elastic brace.  That 
examiner opined that the progression of the left knee 
disability was, in essence, consistent with the ageing 
process, which under 38 C.F.R. § 4.19, may not be considering 
for rating purposes.  Also, that examiner felt that the 
greatest factor having an impact on the service-connected 
left knee disability was the veteran's great weight.  

Nevertheless, given the past history of left knee surgery and 
the fact that even the March 2005 VA examination found that 
he grimaced when attempting to squat, particularly because of 
left knee pain which corroborates the veteran's RO testimony 
that his symptoms are worse in the left knee, it is the 
judgment of the Board that the left knee disability is best 
evaluated analogously as a dislocated semilunar cartilage, 
since a meniscal tear was suspected when the August 1999 left 
knee surgery was performed.  Moreover, the symptoms of which 
the veteran complains are similar to those contemplated under 
DC 5258 of pain and effusion into the joint. 

So, under DC 5258, a 20 percent disability rating is 
warranted for the service-connected left knee disorder.  
However, there is no limited motion, ankylosis, or tibial and 
fibular impairment which would warrant a schedular rating in 
excess of 20 percent.  



Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders under the provisions of 38 C.F.R. § 3.321(b)(1).  
"Marked" interference with employment, as this term is used 
in 38 C.F.R. § 3.321(b)(1), means impairment so severe that 
it cannot be compensated by the currently assigned ratings.  
There are governing norms for making this determination.  And 
considering them, the veteran has not been frequently 
hospitalized on account of his service-connected 
disabilities.  His 1999 left knee surgery was done on an out-
patient basis.  In fact, all of his treatment has been on an 
outpatient basis, as opposed to as an inpatient.  

And although his overall functional impairment, admittedly, 
may hamper his performance in some respects, it is not shown 
to be to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 10 percent for retropatellar pain 
syndrome with osteoarthritic changes of the right knee is 
denied.  

An evaluation of 20 percent and no more for postoperative 
chondroplasty with osteoarthritic changes of the left knee is 
granted, subject to applicable law and regulations governing 
the award of monetary benefits.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


